DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received July 29, 2022.  Claims 5, 12 and 19 have been canceled. Claims 1, 8 and 15 have been amended.  No new claims have been added.  Therefore, claims 1-4, 6-11, 13-18 and 20 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Arguments/Amendments
Claim Rejections - 35 USC § 103
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the prior art references fail to the proposed amendments of the limitations:
processing, using the first portion of the trained evaluation model, the plurality of basic variables that are included in the target data and that represent the target event to generate a first score that is dependent on the target event;
processing, using the second portion of the trained evaluation model, the scenario variable that is included in the target data and that represent the target scenario within which the target event is happening to generate a second score that is dependent on the target scenario; and 

 The examiner respectfully disagrees.  The prior art Achin in combination with Igelnick teaches the argued limitation.  The prior art Achin explicitly teaches the purpose of the modeling is to model a predicted problem (i.e. target event) with respective models for predictive problems (i.e. initial predictive problem, second modified predictive problem, third modified predict problem).  Dataset applied for the first portion of the training is to model an initial predicted problem calculating a first predictive score and further teaches modifying the initial predictive problem and using the second initial dataset or modified dataset or shuffled dataset that represents the data for use for the modified predictive problem modelling and calculating a second respective score. (see abstract).  The rejection is maintained. 
In the remarks applicant argues that the prior art reference Igelniks fail to teach “processing using the first portion of the trained evaluation model, the plurality of basic variables that are included in the target data and that represents the target event to generate a first score that is dependent on the target event", "processing using second portion of trained model , the scenario variable included in the target data that represents the target scenario within the target event is happening to generate a second score that is dependent on the target scenario. Applicant argues that Igelnick teaches each of these networks is operable to store a representation of the plant but train only on data from the associated region and provide a predicted output therefrom". Applicant argues that the data from the associated region cannot read on both the" plurality of basic variables ... that represent the target event" and "the scenario variable ... that represents that target scenario within which the target event is happening" as recited in the amended claim 1. Applicant is arguing limitation that the previous Office Action stated was taught by Achin. With respect to the amendments as it relates to target event/scenario,  See response above with respect to argument 1).  The rejection is maintained. 
In the remarks applicant argues that the prior art Achin fails to teach the amendments with respect to the variables included in the target data, ... scenario variable that is included in the target data .... Applicant argues that the prior art Achin teaches using different types of models to process the same feature for the same dataset.  The examiner respectfully disagrees.  The prior art Achin teaches modifying the initial dataset, teaches second initial dataset and teaches “shuffling values” (see abstract, para 0013, para 0015, para 0017, para 0022, para 0026 etc...).  The rejection is maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2007/0150424 A1 by Igelnik (Igelnik), and further in view of US Pub 2018/0060738 A1 by Achin et al (Achin)
In reference to Claim 1:
Igelnik teaches:
(Currently Amended) A computer-implemented method, comprising:
training an evaluation model to provide a trained evaluation model comprising a first model portion configured to process a plurality of basic variables that represent a target event [output] and a second model portion configured to process a scenario variable that represents a target scenario ((Igelnick) in at least Abstract wherein the prior art teaches training local models with select and different portions of historical date; para 0005 wherein the prior art teaches training set of historical data-each of the local models trained and only a select and different portions of historical data, para 0029, para 0033-0034 wherein the prior art teaches each models can have different number of nodes associated, and can be mapped from the same input space, para 0041-0045, para 0051, para 0056-0057, para 0061 wherein the prior art teaches different nodes with each node will have weights associated with basis function, para 0062 wherein the prior art teaches multiple samples with different weights determined, para 0063), wherein the trained evaluation model is configured to output, for a target event, a ... measuring a predicted likelihood of the target event represented by the plurality of basic variables happening within the target scenario represented by the scenario variable ((Igelnick) in at least Abstract; para 0005, para 0027 wherein the prior art teaches utilizing the modelled predicted output in an application for example optimizer; para 0028-0029, para 0032 wherein the prior art teaches predicting a power plant level of NOx, para 0035 wherein the prior art teaches modelling the probability of value p , para 0044 wherein the prior art teaches utilizing a probability density function in the calculations, para 0066,  para 0075 wherein the prior art teaches generating a predicted value of each out of local nets to predict the value of NOx, para 0076 wherein the prior art teaches modelling a predicted output which is compared to a target output, para 0080 wherein the prior art teaches a predicted output applied in an application to create in a coal fired plant burner tilt adjustment for control of oxygen content, see other examples; para 0081-0082), the training comprising:
separately collecting, at a serving end, modeling samples from a plurality of modeling scenarios represented by different modeling sample sets, wherein each modeling sample includes a respective scenario variable and a respective plurality of basic variables ((Igelnik) in at least para 0004-0005, para 0029-0030, para 0035, para 0041) and (ii) a plurality of basic variables that describe information specific to the event ((Igelnik) in at least para 0041, para 0057, par 0071 wherein the prior art teaches model includes default values);
generating a combined modeling sample set by generating a weighted combination of the different modeling sample sets ((Igelnik) in at least para 0029-0030, para 0062-0063; and
training an evaluation model based on modeling samples in the combined modeling sample set to generate the trained evaluation model ((Igelnik) in at least para 0029-0030, para 0063, para 0065); and
after the training, using the trained evaluation model to process target data corresponding to the target event ((Igelnick) in at least Abstract; para 0005, para 0027 wherein the prior art teaches utilizing the modelled predicted output in an application for example optimizer; para 0028, para 0035, para 0044, para 0066, para 0076 wherein the prior art teaches modelling a predicted output which is compared to a target output, para 0080 wherein the prior art teaches a predicted output applied in an application to create in a coal fired plant burner tilt adjustment for control of oxygen content, see other examples; para 0081-0082), including:
collecting the target data corresponding to the target event, wherein the target data includes a scenario variable and a plurality of basic variables ((Igelnick) in at least para 0079-0082);
processing, using the first portion of the trained evaluation model, ...((Igelnick) in at least para 0080-0082);
processing, using the second portion of the trained evaluation model... ((Igelnick) in at least Abstract wherein the prior art teaches training local models with select and different portions of historical date; para 0005 wherein the prior art teaches training set of historical data-each of the local models trained and only a select and different portions of historical data, para 0029, para 0033-0034 wherein the prior art teaches each models can have different number of nodes associated, and can be mapped from the same input space, para 0041-0045, para 0051, para 0056-0057, para 0061 wherein the prior art teaches different nodes with each node will have weights associated with basis function, para 0062 wherein the prior art teaches multiple samples with different weights determined, para 0063);

Igelnick does not explicitly teach:
a score measuring a predicted likelihood
	
processing, using the first portion of the trained evaluation model, the plurality of basic variables that are included in the target data and that represent the target event to generate a first score that is dependent on the target event;
processing, using the second portion of the trained evaluation model, the scenario variable that is included in the target data and that represent the target scenario within which the target event is happening to generate a second score that is dependent on the target scenario; and 

computing a combination of the first score and the second score and outputting the combination as the score measuring the predicted likelihood of the target event happening with the target scenario.
Achin teaches:
training an evaluation model to provide a trained evaluation model comprising a first model portion configured to process a plurality of basic variables that represent a target event [predicted problem]and a second model portion configured to process a scenario variable that represents a target scenario, a score measuring a predicted likelihood of the target event [predicted problem]represented by the plurality of basic variables happening within the target scenario represented by the scenario variable ((Achin) in at least Abstract wherein the prior art teaches performing predictive modeling processes on dataset representing initial prediction problem, determining accuracy score of fitted model where the model predicts an outcome of the initial predictive problem and generating a modified dataset representing modified predictions problem determining second accuracy score for modified predictive problem and providing an outcome of modified predictive problem and determining a predictive value based on first and second score ; para 0005, para 0013 wherein the prior art teaches data set scored for accuracy for predictive model of problem;, para 0015, para 0017, para 0022 wherein the prior art teaches data set scored for accuracy for predictive model of problem; para 0024, para 0040 wherein the modelling solutions for specified problem/target; para 0049, para 0051, para 0057, para 0060, para 0083, para 0092, para 0102-0103, para 0119, para 0272, para 0280, para 0284 wherein the prior art teaches training can be separated into portions), 
training an evaluation model based on modeling samples in the combined modeling sample set to generate the trained evaluation model ((Achin) in at least para 0102)
after the training, using the trained evaluation model to process target data corresponding to the target event [initial predicted problem] ((Achin) in at least abstract; para 0102);
collecting the target data corresponding to the target event[initial predicted problem], wherein the target data includes a scenario variable and a plurality of basic variables ((Achin) in at least abstract; para 0045, para 0057-0059);
processing, using the first portion of the trained evaluation model, the plurality of basic variables that are included in the target data and that represent the target event [initial predicted problem] to generate a first score that is dependent on the target event ((Achin) in at least abstract para 0013, para 0015-0016, para 0022, para 0026, para 0045, para 0057, para 0102, para 0310-0311);
processing, using the second portion of the trained evaluation model, the scenario variable that is included in the target data and that represent the target scenario within which the target event [modified predicted problem] is happening to generate a second score that is dependent on the target scenario ((Achin) in at least abstract para 0013, para 0015, para 0017, para 0022, para 0025-0027, para 0045, para 0057, para 0102, para 0310-0313); and 
computing a combination of the first score and the second score and outputting the combination as the score measuring the predicted likelihood of the target event [initial and modified predicted problem] happening with the target scenario ((Achin) in at least para 0013 wherein the prior art teaches predictive value of the feature for each fitted model based on first and second accuracy scores of the model; para 0016-0018, para 0026-0027, para 0057-0059, para 0314)
Both Igelnick and Achin are directed toward building and training predictive models for determining probabilities of a goal/predictive problem where measures are applied.  Achin teaches the motivation of scoring applied in the modelling process in order to represent the utility of the predictive model.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the predictive model of Igelnick to include the scoring element for modelling of Achin since Achin teaches the motivation of scoring applied in the modelling process in order to represent the utility of the predictive model.
In reference to Claim 2:
The combination of Igelnick and Achin discloses the limitations of independent claim 1.   Igelnick further discloses the limitations of dependent claim 2
(Previously Presented) The computer-implemented method of claim 1 (see rejection of claim 1 above), 
wherein the trained evaluation model is an additive model, and wherein the evaluation model is an additive model that comprises the first model portion and the second model portion.((Igelnick) in at least abstract, para 0005 wherein the prior art teaches global model comprising combination of local models, para 0029-0030, para 0035, para 0061-0063, para 0065).
 In reference to Claim 3:
The combination of Igelnick and Achin discloses the limitations of independent claim 1.   Igelnick further discloses the limitations of dependent claim 3.
(Previously Presented) The computer-implemented method of claim 1 (see rejection of claim 1 above), wherein generating the modeling sample set includes:
separately defining, for each modeling scenario, a plurality of risk events ((Igelnick) in at least para 0026, para 0030, para 0034, para 0042, para 0046, para 0061, para 0065, para 0074);
classifying the modeling samples into good samples and bad samples by determining whether each collected modeling sample includes at least one of the risk events (Igelnick) in at least FIG. 7A-B; FIG. 12; para 0026, para 0030, para 0060-0061, para 0065, para 0074 ; and
summarizing the collected modeling samples to generate the modeling sample set ((Igelnick) in at least para 0029-0030, para 0042, para 0063, para 0065, para 0065, para 0072-0074).
In reference to Claim 4:
The combination of Igelnick and Achin discloses the limitations of independent claim 1.   Igelnick further discloses the limitations of dependent claim 4.
(Previously Presented) The computer-implemented method of claim 1, wherein generating the weighted combination of the modeling samples (see rejection of claim 1 above) comprises:

defining a training sample weight for each modeling scenario based on a number of modeling samples included in each modeling scenario ((Igelnick) in at least para 0029, para 0033, para 0042-0045, para 0057, para 0061); and
generating, in accordance with the defined training sample weights for each modeling scenario, the weighted combination of the modeling samples ((Igelnick) in at least para 0029, para 0043-0044 wherein the prior art teaches an ensemble approach where weights and nodes frozen and ensembled;  para 0065).
In reference to Claim 6:
The combination of Igelnick and Achin discloses the limitations of independent claim 1.   Igelnick further discloses the limitations of dependent claim 6.
(Previously Presented) The computer-implemented method of claim 1 (see rejection of claim 1 above), 
Igelnick does not explicitly teach:
wherein the combination of the first score and the second score comprises a sum of the first score and the second score.
Achin teaches:
wherein the combination of the first score and the second score comprises a sum of the first score and the second score.((Achin) in at least para 0022, para 0102)
Both Igelnick and Achin are directed toward building and training predictive models for determining probabilities of a goal.  Achin teaches the motivation of scoring applied in the modelling process in order to represent the utility of the predictive model.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the predictive model of Igelnick to include the scoring element for modelling of Achin since Achin teaches the motivation of scoring applied in the modelling process in order to represent the utility of the predictive model.
In reference to Claim 7:
The combination of Igelnick and Achin discloses the limitations of independent claim 1.   Igelnick further discloses the limitations of dependent claim 7.
(Previously Presented) The computer-implemented method of claim 1 (see rejection of claim 1 above), further comprising:
Igelnick does not explicitly teach:
outputting, as a score that is applicable in multiple service scenarios, only the first score generated by the trained evaluation model from processing the plurality of basic variables.
Achin teaches:
outputting, as a score that is applicable in multiple service scenarios, only the first score generated by the trained evaluation model from processing the plurality of basic variables.((Achin) in at least para 0310-0311)
Both Igelnick and Achin are directed toward building and training predictive models for determining probabilities of a goal.  Achin teaches the motivation of scoring applied in the modelling process and outputting the result in order to represent the utility of the predictive model.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the predictive model of Igelnick to include the scoring element for modelling of Achin since Achin teaches the motivation of scoring applied in the modelling process and outputting the result in order to represent the utility of the predictive model..
In reference to Claim 8:
The combination of Igelnick and Achin discloses the limitations of independent claim 8.
The non-transitory computer readable medium claim 8 instructions stored executable by a computer system correspond to the method steps of method claim 1.  The additional limitations recited in claim 8 that go beyond the limitations of claim 1 include non-transitory computer readable medium instructions stored executable by a computer system to perform the operation that correspond to claim 1.
Therefore, claim 8 has been analyzed and rejected as previously discussed with respect to claim 1. 
Igelnick does not explicitly teach:
non-transitory computer readable medium instructions stored executable by a computer system to perform the operation
Achin teaches:
non-transitory computer readable medium instructions stored executable by a computer system to perform the operation  ((Achin) in at least para 0026-0027)
Both Igelnick and Achin are directed toward using programs in computer environments to build and train predictive models.  Achin teaches the motivation of providing an article of manufacture having computer-readable instructions stored that when executed by a processor perform the operations of the modelling process.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the details of the programming to perform the predictive model of Igelnick to include computer-readable instructions stored that when executed by a processor for modelling of Achin since Achin teaches the motivation of scoring applied in the modelling process in order to represent the utility of the predictive model.
Both Igelnick and Achin are directed toward building and training predictive models Both Igelnick and Achin are directed toward building and training predictive models for determining probabilities of a goal.  Achin teaches the motivation of scoring applied in the modelling process in order to represent the utility of the predictive model.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the predictive model of Igelnick to include the scoring element for modelling of Achin since Achin teaches the motivation of providing an article of manufacture having computer-readable instructions stored that when executed by a processor perform the operations of the modelling process..
In reference to Claim 9:
The combination of Igelnick and Achin discloses the limitations of independent claim 8.   Igelnick further discloses the limitations of dependent claim 9.
Medium claim 9 corresponds to method claim 2.  Therefore, claim 9 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 10:
The combination of Igelnick and Achin discloses the limitations of independent claim 8.   Igelnick further discloses the limitations of dependent claim 10.
Medium claim 10 corresponds to method claim 3.  Therefore, claim 10 has been analyzed and rejected as previously discussed with respect to claim 3

In reference to Claim 11:
The combination of Igelnick and Achin discloses the limitations of independent claim 8.   Igelnick further discloses the limitations of dependent claim 11.
Medium claim 11 corresponds to method claim 4.  Therefore, claim 11 has been analyzed and rejected as previously discussed with respect to claim 4
In reference to Claim 13:
The combination of Igelnick and Achin discloses the limitations of independent claim 8.   Igelnick further discloses the limitations of dependent claim 13.
Medium claim 13 corresponds to method claim 6.  Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 6
In reference to Claim 14:
The combination of Igelnick and Achin discloses the limitations of independent claim 8.   Igelnick further discloses the limitations of dependent claim 13.
Medium claim 14 corresponds to method claim 7.  Therefore, claim 14 has been analyzed and rejected as previously discussed with respect to claim 7.
In reference to Claim 15:
The combination of Igelnick and Achin discloses the limitations of independent claim 15.
The computer implemented system claim 15 functions correspond to the method steps of method claim 1.  The additional limitations recited in claim 15 that go beyond the limitations of claim 1 include a computer system to perform the operation that correspond to claim 1.  The system including:
one or more computers; 
a database; and
one or more computer memory storage devices interoperably coupled to one or more computers and having tangible, non-transitory, machine readable media storing one or more instructions that, when executed by the one or more  and comprising instructions operable when executed by one or more of the processors to cause the payment service system perform operations of method claim 1:
Therefore, claim 15 has been analyzed and rejected as previously discussed with respect to claim 1. 
Igelnick does not explicitly teach:
system including:
one or more computers; 
a database; and
one or more computer memory storage devices interoperably coupled to one or more computers and having tangible, non-transitory, machine readable media storing one or more instructions that, when executed by the one or more  and comprising instructions operable when executed by one or more of the processors
Achin teaches:
system including:
one or more computers ((Achin) in at least para 0338); 
a database ((Achin) in at least para 0119, para 0224; and
one or more computer memory storage devices interoperably coupled to one or more computers and having tangible, non-transitory, machine readable media storing one or more instructions that, when executed by the one or more  and comprising instructions operable when executed by one or more of the processors ((Achin) in at least para 0026-0027, para 0339, para 0341)
Both Igelnick and Achin are directed toward using programs in computer environments to build and train predictive models.  Achin teaches the motivation of providing an article of manufacture having computer-readable instructions stored that when executed by a processor perform the operations of the modelling process.  Achin teaches the motivation of database in order to store files and data for record management.  Achin teaches the motivation of plurality of computers so that the modelling system architecture can be run on a variety of server computers in order to meet the goal of simultaneously deliver computer intensive processing.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the details of the programming to perform the predictive model of Igelnick to include computer-readable instructions stored that when executed by a processor and databases for modelling of Achin since Achin teaches the motivation of scoring applied in the modelling process in order to represent the utility of the predictive model.  Achin teaches the motivation of database in order to store files and data for record management. Achin teaches the motivation of plurality of computers so that the modelling system architecture can be run on a variety of server computers in order to meet the goal of simultaneously deliver computer intensive processing.
Both Igelnick and Achin are directed toward building and training predictive models Both Igelnick and Achin are directed toward building and training predictive models for determining probabilities of a goal.  Achin teaches the motivation of scoring applied in the modelling process in order to represent the utility of the predictive model.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the predictive model of Igelnick to include the scoring element for modelling of Achin since Achin teaches the motivation of providing an article of manufacture having computer-readable instructions stored that when executed by a processor perform the operations of the modelling process..
In reference to Claim 16:
The combination of Igelnick and Achin discloses the limitations of independent claim 15.   Igelnick further discloses the limitations of dependent claim 16.
System claim 16 functions corresponds to the steps of method claim 2.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 17:
The combination of Igelnick and Achin discloses the limitations of independent claim 15.   Igelnick further discloses the limitations of dependent claim 17.
System claim 17 functions corresponds to the steps of method claim 3.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 3
In reference to Claim 18:
The combination of Igelnick and Achin discloses the limitations of independent claim 15.   Igelnick further discloses the limitations of dependent claim 18.
System claim 18 functions corresponds to the steps of method claim 4.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 4
In reference to Claim 20:
The combination of Igelnick and Achin discloses the limitations of independent claim 15.   Igelnick further discloses the limitations of dependent claim 20.
System claim 20 functions corresponds to the steps of method claim 7.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 10,339,470 B1 by Dutta et al is cited for teaching “After training each model, the outputs of each model are combined using, for example, generalized stacking techniques. For example, given the probability outputs of individual models, a combined output may be generated using logistic regression technique. Logistic regression uses probability output of individual models as features, weighs the probability output and produces a final prediction.”; US Patent No. 9,990,639 B1 by Kong et al is cited for teaching machine learning model building – see FIG. 5-7 and corresponding specification; US Patent No. 8,370,280 B1 by Lin et al -see FIG. 3-4 and 6 and corresponding specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697